Case 18-12491-CSS Doc 482-3 Filed 01/15/19 Page1of2

EXHIBIT C

FEE AND EXPENSE DETAIL

 

HOULIHAN LOKEY

Invoice # 31775

PERSONAL & CONFIDENTIAL December 31, 2018
Promise Healthcare, Inc. Client # 62118
999 Yamato Road, Third Floor Case # 87058

Boca Raton, FL 33431

Professional Fees

Monthly Fee due on December 1, 2018 $ 125,000.00
Professional Fees Due $ 125,000.00
Post-Petition Out of Pocket Expenses
Airfare $ 1,472.30
Ground Transportation 244.94
Travel and Overtime Meals 480,78
Outside Legal - Houlihan Lokey Retention Process 2,100.00
Telephone and Data 284.15
Out of Pocket Expenses Due $ 4,582.17
TOTAL AMOUNT DUE AND PAYABLE $ 129,582.17
PAYMENT DUE UPON RECEIPT
Please Send Checks To; Wire Transfer Instructions:
Houlihan Lokey Capital, Inc. Bank of America
Accounts Receivable Department Wire ‘Transfer ABA. #026009893
10250 Constellation Boulevard, Sth Floor ACH ABA #12 1000358
Los Angeles, California 90067-6802 {bo Houlihan Lokey Capital, Ine,

Account #1453120593
Swift Code (Int'l Wires Only): BOFAUS3N
Federal ID #XX-XXXXXXX

111 South Wacker Drive, 37th Floor * Chicago, Hingis 60606 + tel. 312.456.4700 © fax.312.346.0951 + www HL.com
Broker-dealer services through Houlihan Lokey Capital, Inc.

15
Case 18-12491-CSS Doc 482-3 Filed 01/15/19 Page 2 of 2

EXPENSE DETAIL
PROMISE HEALTHCARE GROUP, LLC, et al.

November 5, 2018 through December 31, 2018

 

 

Reference Date Category of Expense Invoice Number Amount Employee Merchant Explanation
11/5/2018 Airfare CRO00149029 732.40 Andrew Turnbull American Airlines Airfare - Coach, Round-Trip (ORD-PHL) - First Day Hearing
11/5/2018 Airfare CRO00147098 732.40 Brian Marks American Airlines Airfare - Coach (ORD-PHL) - First Day Hearing
11/5/2018 Airfare CRO0149029 7.50 Andrew Turnbull Travel Agency Services Travel Booking Fee (ORD-PHL) - First Day Hearing

[Airfare Total $1,472.30 |
11/6/2018 Ground Transportation CRO0147755 14.50 Scott Kremeier SAL Overtime Taxi
11/6/2018 — Ground Transportation CRO0149029 33.63 Andrew Turnbull Uber Overtime Taxi
11/6/2018 — Ground Transportation CRO0147098 29.73 Brian Marks Uber Overtime Taxi
11/6/2018 Ground Transportation CRO00147098 42,83 Brian Marks Uber Overtime Taxi
11/6/2018 Ground Transportation CRO0147098 30.81 Brian Marks Uber Overtime Taxi
11/6/2018 — Ground Transportation CRO00149029 40.00 Andrew Turnbull Lot A EPS Airport Parking - First Day Hearing
11/7/2018 Ground Transportation CRO0147219 7.74 Moyo Mamora Lyft Overtime Taxi
11/7/2018 — Ground Transportation CR00147098 15.20 Brian Marks Yellow Cab Overtime Taxi
11/13/2018 — Ground Transportation CRO0147098 15,25 Brian Marks Yellow Cab Overtime Taxi
11/13/2018 Ground Transportation CRO0147098 15.25 Brian Marks Yellow Cab Overtime Taxi
{Ground Transportation Total $ 244,94 |
11/24/2018 Telephone, Data and Delivery 75549590CH 169.65 Multiple Global Crossing Conferencing  Telecommunication Services
11/30/2018 — Telephone, Data and Delivery CRO00149424 31.01 Brian Marks Verizon Wireless Telecommunication Services
11/30/2018 Telephone, Data and Delivery CRO0152238 62.50 Matthew Ryan AT&T Wireless Telecommunication Services
12/21/2018 Telephone, Data and Delivery CRO0153711 8.00 Scott Kremeier Southwest Airlines Travel Wifi
12/24/2018 Telephone, Data and Delivery CRO0153711 12.99 Scott Kremeier Go Go Air Travel Wifi
[Telephone Data and Delivery Total $ 284.15 |
11/5/2018 Travel and Overtime Meals CRO0147219 22.30 Moyo Mamora Kamehachi Overtime Meal - Dinner
11/5/2018 Travel and Overtime Meals CRO0149478 8.08 Conor Dorgan Protein Bar Overtime Meal - Dinner
11/5/2018 Travel and Overtime Meals CR00148269 11.42 Marc Epstein Ocean Prime Overtime Meal - Dinner
11/6/2018 Travel and Overtime Meals CRO0147219 25.00 Moyo Mamora Hot Wok Overtime Meal - Dinner
11/6/2018 — Travel and Overtime Meals CRO0149478 18.93 Conor Dorgan Pret A Manager Overtime Meal - Dinner
11/6/2018 Travel and Overtime Meals CRO00148269 4.93 Marc Epstein Chipotle Overtime Meal - Dinner
11/6/2018 — Travel and Overtime Meals CR00149029 15.63 Andrew Turnbull Espresso Coffee Bar Travel Meal - First Day Hearing
11/6/2018 — Travel and Overtime Meals CRO0147098 19.58 Brian Marks Au Bon Pain Travel Meal - First Day Hearing
11/7/2018 — Travel and Overtime Meals CRO00147219 25.00 Moyo Mamora Hot Wok Overtime Meal - Dinner
11/7/2018 Travel and Overtime Meals CRO0147098 31.48 Brian Marks Uber Eats Overtime Meal - Dinner
11/7/2018 Travel and Overtime Meals CRO0148269 4.16 Marc Epstein Whole Foods Market Overtime Meal - Dinner
11/8/2018 Travel and Overtime Meals CR00148269 5.58 Marc Epstein Whole Foods Market Overtime Meal - Dinner
11/12/2018 — Travel and Overtime Meals CRO0147098 32.60 Brian Marks Uber Eats Overtime Meal - Dinner
11/12/2018 Travel and Overtime Meals CR00152529 4.38 Marc Epstein Whole Foods Market Overtime Meal - Dinner
11/13/2018 Travel and Overtime Meals CRO00147098 34.71 Brian Marks Uber Eats Overtime Meal - Dinner
11/13/2018 — Travel and Overtime Meals CRO00152529 3.76 Marc Epstein Shake Shack Overtime Meal - Dinner
11/14/2018 — Travel and Overtime Meals CRO0152529 2.64 Marc Epstein Chipotle Overtime Meal - Dinner
11/15/2018 — Travel and Overtime Meals CRO00152529 2.76 Marc Epstein Crushcraft Thai Overtime Meal - Dinner
11/15/2018 Travel and Overtime Meals CRO00153708 37.35 Scott Kremeier Longhorn Steakhouse Travel Meal
11/19/2018 Travel and Overtime Meals CRO00152529 4.32 Marc Epstein Whole Foods Market Overtime Meal - Dinner
11/20/2018 Travel and Overtime Meals CRO00147098 20.59 Brian Marks Freshii Overtime Meal - Dinner
11/25/2018 Travel and Overtime Meals CRO0152529 3.68 Marc Epstein Moxie's Overtime Meal - Dinner
11/26/2018 Travel and Overtime Meals CRO0151832 25.00 Moyo Mamora Small Cheval Overtime Meal - Dinner
11/27/2018 Travel and Overtime Meals CRO00152529 4.97 Marc Epstein PeiWei Overtime Meal - Dinner
11/28/2018 Travel and Overtime Meals CRO0151832 24.42 Moyo Mamora Nandos Overtime Meal - Dinner
11/28/2018 Travel and Overtime Meals CRO00152529 5.22 Marc Epstein Whole Foods Market Overtime Meal - Dinner
11/29/2018 Travel and Overtime Meals CRO0152529 3.50 Marc Epstein Whole Foods Market Overtime Meal - Dinner
12/3/2018 Travel and Overtime Meals CRO0152529 12.63 Marc Epstein Whole Foods Market Overtime Meal - Dinner
12/4/2018 Travel and Overtime Meals CRO0151832 25.00 Moyo Mamora Lan Bistro Overtime Meal - Dinner
12/4/2018 Travel and Overtime Meals CRO0152529 9.52 Marc Epstein Chipotle Overtime Meal - Dinner
12/9/2018 Travel and Overtime Meals CRO0152529 4.58 Marc Epstein Pok the Raw Bar Overtime Meal - Dinner
12/9/2018 Travel and Overtime Meals CRO0152529 3.06 Marc Epstein Monkey King Noodle Co Overtime Meal - Dinner
12/10/2018 Travel and Overtime Meals CR00152529 24.00 Marc Epstein Texas de Brazil Overtime Meal - Dinner
[Travel and Overtime Meals Total $ 480.78 |
12/17/2018 Outside Legal Services 121718 2,100.00 Outside counsel fees related to Houlihan Lokey's Retention
Application and resolution of informal objections of the U.S.
Trustee and Committee
Outside al Services $ 2,100.00
=

 

 

 

 

 

 

 

 

 

 

(1) Includes expenses posted during the Application Period. Additional expenses for this period may post and be billed subsequently.

16
